Case 2:17-cr-20263-VAR-MKM ECF No. 104, PageID.1236 Filed 03/16/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                           Case No. 17-20263
                                             Honorable Victoria A. Roberts
LSHONDRA MCKINNEY,

     Defendant.
_______________________________/

                    ORDER DENYING DEFENDANT’S MOTION
                   FOR COMPASSIONATE RELEASE [ECF No. 96]

      Upon motion of ☒ the Defendant ☐ the Director of the Bureau of Prisons

for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering

the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission, IT IS ORDERED that the

motion is:   See pages 4-6.

☐ GRANTED

      ☐ The defendant’s previously imposed sentence of imprisonment of

      __________________ is reduced to                                . If this

      sentence is less than the amount of time the defendant already served, the

      sentence is reduced to a time served; or

      ☐ Time served.
Case 2:17-cr-20263-VAR-MKM ECF No. 104, PageID.1237 Filed 03/16/21 Page 2 of 7




         If the defendant’s sentence is reduced to time served:

                   ☐ This order is stayed for up to fourteen days, for the

            verification of the defendant’s residence and/or establishment of a

            release plan, to make appropriate travel arrangements, and to ensure

            the defendant’s safe release. The defendant shall be released as soon

            as a residence is verified, a release plan is established, appropriate

            travel arrangements are made, and it is safe for the defendant to travel.

            There shall be no delay in ensuring travel arrangements are made. If

            more than fourteen days are needed to make appropriate travel

            arrangements and ensure the defendant’s safe release, the parties shall

            immediately notify the court and show cause why the stay should be

            extended; or

                   ☐ There being a verified residence and an appropriate release

            plan in place, this order is stayed for up to fourteen days to make

            appropriate travel arrangements and to ensure the defendant’s safe

            release. The defendant shall be released as soon as appropriate travel

            arrangements are made and it is safe for the defendant to travel. There

            shall be no delay in ensuring travel arrangements are made. If more

            than fourteen days are needed to make appropriate travel



                                          2
Case 2:17-cr-20263-VAR-MKM ECF No. 104, PageID.1238 Filed 03/16/21 Page 3 of 7




             arrangements and ensure the defendant’s safe release, then the parties

             shall immediately notify the court and show cause why the stay

             should be extended.

      ☐ The defendant must provide the complete address where the defendant

will reside upon release to the probation office in the district where they will be

released because it was not included in the motion for sentence reduction.

      ☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a

“special term” of ☐ probation or ☐ supervised release of ________ months (not

to exceed the unserved portion of the original term of imprisonment).

                    ☐ The defendant’s previously imposed conditions of

             supervised release apply to the “special term” of supervision; or

                    ☐ The conditions of the “special term” of supervision are as

             follows:

                        __________________________________________

                        __________________________________________

                        __________________________________________

                        __________________________________________

      ☐ The defendant’s previously imposed conditions of supervised release are

unchanged.


                                          3
Case 2:17-cr-20263-VAR-MKM ECF No. 104, PageID.1239 Filed 03/16/21 Page 4 of 7




      ☐ The defendant’s previously imposed conditions of supervised release are

modified as follows:

         ____________________________________________________

         ____________________________________________________

         ____________________________________________________

         ____________________________________________________

         ____________________________________________________

☐ DEFERRED pending supplemental briefing and/or a hearing. The court

DIRECTS the United States Attorney to file a response on or

before__________________________, along with all Bureau of Prisons records

(medical, institutional, administrative) relevant to this motion.


☒ DENIED after complete review of the motion on the merits.

      ☒ FACTORS CONSIDERED (Optional)

      The compassionate release statute only allows the Court to modify a

defendant’s term of imprisonment if, among other things, “extraordinary and

compelling reasons warrant such a reduction [or release].” See 18 U.S.C. §

3582(c)(1)(A)(i).

      Lshondra McKinney says she has underlying medical conditions which

constitute extraordinary and compelling reasons for her release because they place


                                           4
Case 2:17-cr-20263-VAR-MKM ECF No. 104, PageID.1240 Filed 03/16/21 Page 5 of 7




her at an increased risk of severe illness and death from a COVID-19 infection.

Particularly, McKinney says she is obese and has asthma.

      While the Centers for Disease Control and Prevention indicates that obesity

– i.e., a BMI of 30 or greater – and asthma are conditions which place a person at a

higher risk of severe illness from COVID-19, McKinney fails to demonstrate an

extraordinary and compelling reason for her release. McKinney does not provide

any evidence showing that she is “obese” or has asthma, and the government

produces her medical records, which demonstrate that she has neither condition.

      In her reply, McKinney points to two encounters where she complained of

chest aches and shortness of breath and says that she “attributed these encounters

to asthma, for lack of another diagnosis.” However, the medical records

McKinney cites to for those encounters also note that her lungs were clear upon

examination, her respirations were even and unlabored, and that McKinney said a

previous medical provider attributed her chest pain to anxiety. Notably, there is no

diagnosis – let alone, mention of – asthma.

      With respect to her alleged obesity, McKinney said in her motion – filed

February 3, 2021 – that she is “awaiting medical confirmation of her most recent

BMI of 30.4.” The government pointed out that McKinney failed to provide any

evidence of obesity. In her reply brief, McKinney cited a medical record showing

that her BMI was 28.9 as of August 24, 2020. McKinney failed to mention


                                         5
Case 2:17-cr-20263-VAR-MKM ECF No. 104, PageID.1241 Filed 03/16/21 Page 6 of 7




anything about the 30.4 BMI result she was “awaiting medical confirmation of.”

Rather, she says the 28.9 BMI is outdated and that she wants the Court to order the

Department of Justice to conduct an up-to-date assessment of her weight and BMI.

This shows that McKinney’s statement that she had a BMI of 30.4 – which she

supposedly was awaiting confirmation of – was a misrepresentation; otherwise, she

would not say she needed an up-to-date assessment conducted.

      McKinney fails to show she has a medical condition that places her at an

increased risk of severe illness or death if she contracts COVID-19. Thus, she fails

to demonstrate an extraordinary and compelling reason for her release. See United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release.”).

      Because McKinney fails to demonstrate an extraordinary and compelling

reason for her release, the Court DENIES her motion.


☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted

all administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30

days lapsed since receipt of the defendant’s request by the warden of the

defendant’s facility.




                                         6
Case 2:17-cr-20263-VAR-MKM ECF No. 104, PageID.1242 Filed 03/16/21 Page 7 of 7




      IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: March 16, 2021




                                      7
